        Case 1:17-cv-02122-TSC Document 160 Filed 04/08/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


J.D., on behalf of herself and others similarly )
situated, et. al.,                              )
                                                )              No. 17-cv-02122-TSC
                            Plaintiffs,         )
                                                )
                     v.                         )       Honorable Tanya S. Chutkan
                                                )       United States District Judge
ALEX M. AZAR, et. al.,                          )
                                                )
                            Defendants.         )
                                                )



 STATUS REPORT ON ORR’S REVISED MEDICAL SERVICES REQUIRING
            HEIGHTENED ORR INVOLVEMENT POLICY

       Defendants, through the United States Attorney General, hereby notify the Court

that the agency has revised its Medical Services Requiring Heightened ORR Involvement

policy. ORR currently plans to implement this policy, in accordance with this Court’s

order, “45 days after completion of the briefing of Plaintiffs’ Motion for Preliminary

Injunction, ECF No. 144.” ECF No. 159-1. As the parties agreed upon in their March 9,

2020 joint stipulation, Defendants have provided Plaintiffs with this policy. See ECF No.

159, at 1. Within five days, “the parties will meet and confer and provide this Court with a

proposal as to how motion practice should proceed.” ECF No. 159-1.




                                             1
       Case 1:17-cv-02122-TSC Document 160 Filed 04/08/20 Page 2 of 3



                                         Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General
                                         Civil Division

                                         AUGUST E. FLENTJE
                                         Special Counsel
                                         Civil Division
                                         ERNESTO H. MOLINA
                                         Deputy Director
                                         Office of Immigration Litigation

                                      BY: /s/ W. Daniel Shieh
                                        W. DANIEL SHIEH
                                        CHRISTINA P. GREER
                                        Senior Litigation Counsel
                                        Office of Immigration Litigation
                                        Civil Division, U.S. Dept. of Justice
                                        P.O. Box 878
                                        Ben Franklin Station
                                        Washington, D.C. 20044
                                        Phone: (202) 305-9802
                                        Fax: (202) 305-1890
                                        daniel.shieh@usdoj.gov
Attorneys for Respondent                christina.p.greer@usdoj.gov




                                     2
        Case 1:17-cv-02122-TSC Document 160 Filed 04/08/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 8, 2020, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia

by using the CM/ECF system.        Counsel in the case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                                     By:    /s/ W. Daniel Shieh
                                           W. DANIEL SHIEH
                                           Senior Litigation Counsel
                                           United States Department of Justice
                                           Civil Division
       Case 1:17-cv-02122-TSC Document 160-1 Filed 04/08/20 Page 1 of 4




                  Medical Services Requiring Heightened ORR Involvement

Applicability

This policy brings up to date the March 21, 2008, policy on medical procedures requiring
heightened ORR involvement (hereinafter “Medical Procedures 2008 policy”) as it applies to
unaccompanied alien children (“UAC”), as defined in 6 U.S.C. § 279(g)(2). ORR issued the
Medical Procedures 2008 policy stating that certain decisions would require heightened ORR
involvement and limited decision-making by grantees. This document updates the cross-
references in the Medical Procedures 2008 policy and otherwise brings that policy up to date to
reflect current policy, including policy on abortion.

General Policy
Serious medical services, including significant surgical or medical procedures, abortions, and
services that may threaten the life of a UAC, require heightened ORR involvement and limited
decision-making by grantees.


General Procedures
When a grantee learns that a UAC has been advised by a doctor to undergo or wishes to seek
serious medical services requiring heightened ORR involvement (i.e., significant surgical or
medical procedures, abortions, and services that may threaten the life of a UAC), the grantee
must submit a Serious Medical Request form to the Division of Health of Unaccompanied
Children (DHUC) and the Federal field specialist, unless there is an emergency medical situation
or the UAC needs to be taken for urgent care. In addition, for all serious medical services that
require heightened ORR involvement other than abortions, the grantee must immediately notify
the DHUC, FFS, and PO and provide all available details about the situation. If the grantee is
uncertain whether a serious medical service requires heightened ORR involvement, the grantee
should notify the DHUC and request guidance.

As the situation progresses, grantees must respond to requests from the Deputy Director for
Children’s Programs for information and updates as soon as possible and no later than within 24
hours of such requests. Further, for medical services and procedures governed by this policy
other than abortion, grantees are prohibited from taking any actions in these cases without
direction and approval from ORR. (Note: This does not include emergency medical situations.
Follow procedures at section 3.4.5 for responding to medical emergencies.)

For all medical services and procedures governed by this policy (subject to the exceptions for
abortion discussed below) in cases requiring heightened ORR involvement, ORR may contact or
may require the grantee to contact the UAC’s parent or legal guardian. Depending upon the
particular circumstances, ORR (or the grantee at ORR's request) may inform the parent or legal
guardian of the UAC’s medical situation and ask the parent or legal guardian how he/she wishes
the situation to be resolved.
        Case 1:17-cv-02122-TSC Document 160-1 Filed 04/08/20 Page 2 of 4



Medical Related Costs

In instances where the cost of the medical procedure or the medical service requires a Treatment
Authorization Request (TAR), the grantee must follow ORR policies related to obtaining a TAR,
subject to any congressionally imposed appropriations restrictions. See ORR Policy Guide, 3.4.9
Provider Reimbursement (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-
states-unaccompanied-section-3#3.4.9)
Approval to cover the related costs in no way implies consent to conduct the procedure or
provide the medical service when consent by a parent or legal guardian is required and cannot be
obtained.
In addition, ORR funds may not be used for legal services or court costs related to the case of a
UAC seeking an abortion through a state judicial bypass procedure.
Procedures Specific to Requests for Abortion and Alignment with State Law:

Congress made the Secretary of HHS responsible for the care and custody of all unaccompanied
alien children. 8 U.S.C. § 1232(b)(1).

Given the authority that Congress vested in HHS, the legal position of HHS is that state courts
cannot lawfully compel the ORR federal staff or ORR care providers to: consent to the provision
of abortions to UAC; bring UAC to state court; facilitate access to UAC by state-appointed
guardians or attorneys ad litem; or provide a state court, or a state-appointed guardian or attorney
ad litem, with access to federal records.

Nevertheless, HHS has determined as a matter of policy that HHS and ORR federal staff will
exercise their delegated federal custodial authority in a manner informed by child welfare
principles and in alignment with state law governing the conduct of medical providers who provide
abortions to minors. For example, some states require that physicians provide parental notification
of the intent to perform an abortion, receive a state judicial bypass order, or certify that a medical
emergency exists, before providing an abortion to a minor. See, e.g., Tex. Occ. Code Ann. §
164.052; Tex. Fam. Code §§ 33.002, 33.003, 33.004. These statutory requirements typically apply
to the physicians who provide the abortions and not to the parents, guardians, or conservators of
the minors. See id.

If a state-licensed physician seeks consent from ORR or ORR care provider staff to provide an
abortion to a UAC, the policy of ORR remains that “neither ORR nor the care provider may
provide consent.”

If a physician seeks the assistance of ORR or ORR care provider staff in providing parental
notification before performing an abortion, in compliance with state law, then ORR shall support
the efforts of the physician to comply with state law. Such assistance may involve providing the
parent’s last known contact information to the physician, or facilitating communication between
the physician and the parent. Subject to the exceptions listed below, neither the ORR federal staff
nor ORR care providers shall require parental notification of the UAC’s intent.
        Case 1:17-cv-02122-TSC Document 160-1 Filed 04/08/20 Page 3 of 4



If the UAC obtains a state judicial bypass order authorizing the physician to provide an abortion
to the UAC, and the UAC still wishes to have the abortion, then the ORR federal staff shall not
undertake actions to prevent the UAC from obtaining the abortion. In that scenario, the ORR
federal staff shall instruct the care provider sheltering the UAC that it shall not take actions to
prevent the UAC from obtaining the abortion.

If the physician certifies that a medical emergency exists, and the UAC still wishes to have the
abortion, then the ORR federal staff shall not undertake actions to prevent the UAC from obtaining
the abortion. The ORR federal staff shall instruct care providers that they shall not take actions to
prevent a UAC from obtaining an abortion in the event of such certified medical emergency.

       No Obstruction or Interference

ORR care providers must notify the ORR federal staff of any UAC who is pregnant or requesting
an abortion using the Significant Incident Reporting mechanism in section 5.8 of the ORR Policy
Guide. ORR federal staff and ORR care providers shall not take actions to obstruct or interfere
with UAC access to state judicial bypass proceedings (however ORR is not required to fund
representation in those hearings), non-directive options counseling, abortion counseling, or an
abortion. ORR federal staff and ORR care providers shall ensure UAC have access to medical
appointments related to pregnancy in the same way they would with respect to other medical
conditions in accordance with section 4.9.2 of the ORR Policy Guide.

       Notification

The policy of ORR is that ORR federal staff and care providers shall not communicate information
about a particular UAC’s abortion-related decision to individuals other than the UAC, unless the
UAC: (i) needs emergency medical care and is unable to inform an emergency medical provider
herself; or (ii) authorizes the ORR federal staff or care providers to communicate the information
to a specific individual other than the UAC.

When an ORR care provider is required, as a matter of state licensing requirements, to
communicate information about a UAC’s abortion-related decision to individuals other than the
UAC, the ORR care provider acts in consultation with its own legal counsel and without the
involvement of the ORR federal staff. The care provider will notify ORR of any communication
with individuals other than the UAC that it makes pursuant to a state licensing requirement.

       Applicability of Hyde Amendment

Nothing in this policy supersedes applicable Federal appropriations restrictions (known as the
“Hyde Amendment”), prohibiting the Federal Government from paying for abortions other than in
cases where the pregnancy is the result of an act of rape or incest; or in the case where a woman
suffers from a physical disorder, physical injury, or physical illness, including a life-endangering
physical condition caused by or arising from the pregnancy itself, that would, as certified by a
physician, place the woman in danger of death unless an abortion is performed. See e.g. sections
506 and 507, Title V of Pub. L. 116-94 “Further Consolidated Appropriations Act, 2020.” Nothing
        Case 1:17-cv-02122-TSC Document 160-1 Filed 04/08/20 Page 4 of 4



in this policy may be read to prohibit ORR or HHS from requesting documentation and otherwise
reasonably ensuring that requests for Federal payment adhere to the Hyde Amendment restrictions.

       Care Providers with Sincerely Held Religious Objections to Pregnancy Termination

Nothing in this policy prohibits ORR from providing accommodations to care providers who
maintain a sincerely held religious objection to abortion. If a UAC in the care of such a provider
is discovered to be pregnant, ORR’s field staff will personally deliver any legally required notice
to the UAC orally and in writing, along with other pregnancy-related information required by
ORR policy.
